*76MEMORANDUM *
Doskocil, Inc., appeals from the district court’s summary judgment in favor of Travelers Indemnity Company of Connecticut (Travelers), its denial of Doskocil’s motion for partial summary judgment, and its order directing Doskocil to pay attorneys’ fees and costs incurred by Travelers in responding to papers filed by Doskocil that the district court held exceeded the briefing restrictions set forth in the Local Rules of the Northern District of California. The district court had jurisdiction pursuant to 28 U.S.C. § 1332(a), and we have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.
Even assuming Dogloo was automatically added to Doskocil’s policy on the date of the merger, Doskocil may not insure against the loss because the loss had already begun and was known to have begun by September 19, 1997, the date of the merger. See Two Pesos, Inc. v. Gulf Ins. Co., 901 S.W.2d 495, 501 (Tex.Ct.App. 1995). Thus, on the merits, we affirm.
As to Doskocil’s appeal from the district court’s order that Doskocil pay attorneys’ fees incurred by Travelers in responding to appellant’s “excessive briefing,” we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.